Citation Nr: 1821905	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-27 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Navy from August 1992 to February 1993 and in the United States Army from January 2005 to January 2007.  The Veteran was awarded the Purple Heart, Iraq Campaign Medal, and Combat Infantryman Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  Jurisdiction over this claim is currently with the RO in Atlanta, Georgia.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2016, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the Veteran's electronic claims file.

In an August 2017 decision, the Board remanded the issue of TDIU for additional development.  A review of the record reveals that additional development is necessary before the claim can be adjudicated.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

In August 2017, the Board remanded the claim for entitlement to a TDIU to afford the Veteran the opportunity to provide documentation in support of his claim, to include completing a VA Form 21-4192.  In August 2017, the AOJ sent the Veteran a VA Form 21-4192 and requested that the Veteran provide information about any employment since 2008.  The Veteran did not return the form or provide the requested information.

In a February 2018 submission, the Veteran's representative argued that more efforts to reach the Veteran should have been undertaken.  Specifically, the representative argued that the AOJ should have undertaken additional efforts to reach the Veteran, such as, additional letters and phone calls, to obtain the relevant evidence.  The Board agrees that reasonable efforts should have been made to contact the Veteran and to obtain the necessary information to adjudicate the TDIU claim.  See VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section F, Topic 2F (September 15, 2017).  The Veteran is reminded however, that the duty to assist is not a one-way street and that he has a duty to cooperate.  38 C.F.R. §§ 3.326, 3.327, 3.655(b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information about any employment he has had since 2008.  Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

2.  Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




